08-5677-ag
         Jiang v. Holder
                                                                                       BIA
                                                                                Montante, IJ
                                                                               A078 203 445
                                                                               A078 203 446
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                DENNY CHIN,
11                    Circuit Judges.
12       _______________________________________
13
14       ZHENGRONG JIANG, HANG JIANG
15                Petitioners,
16
17                         v.                                   08-5677-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., * UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23       FOR PETITIONERS:        Jisheng Li, Honolulu, Hawaii.


                       *
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric. H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
 1
 2   FOR RESPONDENT:         Tony West, Assistant Attorney
 3                           General; Barry J. Pettinato,
 4                           Assistant Director; Kristen
 5                           Giuffreda Chapman, Trial Attorney,
 6                           Office of Immigration Litigation,
 7                           United States Department of Justice,
 8                           Washington, D.C.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED, that the petition for review

13   is DENIED.

14       Zhengrong Jiang and Hang Jiang (“the Jiangs”), natives

15   and citizens of the People’s Republic of China, seek review

16   of a November 5, 2008, order of the BIA affirming the

17   November 7, 2002, decision of Immigration Judge (“IJ”)

18   Philip J. Montante, Jr., which denied their application for

19   asylum, withholding of removal, and relief under the

20   Convention Against Torture (“CAT”).   In re Zhengrong Jiang,

21   Hang Jiang, Nos. A078 203 445/446 (B.I.A. Nov. 5, 2008),

22   aff’g Nos. A078 203 445/446   (Immig. Ct. Buffalo Nov. 7,

23   2002).   We assume the parties’ familiarity with the

24   underlying facts and procedural history in this case.

25       Under the circumstances of this case, we review the

26   BIA’s decision alone.   See Belortaja v. Gonzales, 484 F.3d

27   619, 623 (2d Cir. 2007).   The applicable standards of review


                                   2
1    are well-established.   U.S.C. § 1252(b)(4)(B); see also

2    Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 289 (2d

3    Cir. 2007).

4         In a prior order issued pursuant to joint stipulation,

5    we instructed the agency to analyze the Jiangs’ economic

6    persecution claim and their claim that they faced future

7    persecution based on having two U.S.-citizen children .

8    I.   Economic Persecution

9         The Jiangs argued that the 6,000 RMB fine levied

10   against them for violating the family planning policy was

11   “eight times” their monthly salary.   The BIA determined that

12   there was insufficient evidence to demonstrate that they

13   suffered economic deprivation of such a deliberate and

14   severe nature so as to constitute past persecution. This was

15   not error, as the Jiangs provided no other information–-such

16   as information regarding savings, net worth, or other

17   financial resources–-that would have made it possible to

18   evaluate their ability to pay the fine. See Guan Shan Liao

19   v. U.S. Dep’t of Justice, 293 F.3d 61, 69-70 (2d Cir.

20   2002)(requiring claims of economic persecution to be

21   supported by evidence or testimony concerning the relative

22   impact of the economic harm on the asylum applicants, given


                                   3
1    their income, assets, and ability to earn a living through

2    alternative means); Matter of T-Z-, 24 I. & N. Dec. 163,

3    170-71 (BIA 2007) (emphasizing that economic harm must be

4    “severe,” such that it would “constitute a threat to an

5    individual’s life or freedom”).

6    II.   Well-Founded Fear Based on Having Two U.S.-Citizen

7          Children

8          Substantial evidence also supports the BIA’s finding

9    that the Jiangs failed to meet their burden of demonstrating

10   a well-founded fear of being forcibly sterilized in China

11   based on the birth of their two U.S.-citizen children.

12   Indeed, this argument is largely foreclosed by our decision

13   in Shao v. Mukasey, 546 F.3d 138 (2d Cir. 2008) .    The Jiangs

14   argue that the agency failed to consider adequately the

15   “individualized” and “unique” evidence they presented.

16   However, we “presume that [the agency] has taken into

17   account all of the evidence before [it], unless the record

18   compellingly suggests otherwise.” Xiao Ji Chen v. U.S. Dep’t

19   of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006).     The

20   Jiangs advance no argument that would compel the conclusion

21   that the BIA ignored any of the evidence they submitted. See

22   id.


                                   4
1        For the foregoing reasons, the petition for review is

2    DENIED.   Any stay of removal that the Court previously

3    granted in this petition is VACATED, and any pending motion

4    for a stay of removal in this petition is DISMISSED as moot.

5    Any pending request for oral argument in this petition is

6    DENIED in accordance with Federal Rule of Appellate

7    Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe, Clerk
10
11




                                   5